Effective immediately, the sub-section entitled “Performance Information” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Performance Information The bar chart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance. The fund’s past performance (before and after taxes) does not indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Performance information for periods prior to January 3, 2007, reflects performance information of the Penn Street Advisors Sector Rotational Portfolio, the fund's predecessor fund. Performance information for periods from January 3, 2007, until February 1, 2010, reflects periods when Valley Forge Capital Advisors, Inc. served as sub-advisor to the fund and was responsible for selecting investments for the fund. Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. The total return for the three-month period ended March 31, 2010 was 7.58%. During the period(s) shown in the bar chart, the highest quarterly return was 17.26% (for the calendar quarter ended June 30, 2003) and the lowest quarterly return was (23.43)% (for the calendar quarter ended December 31, 2008). 1 MFS Sector Rotational Fund Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2009) Share Class 1YEAR 5YEARS LIFE PRECEDECESSOR FUND’S INCEPTION 8-30-2000 Returns Before Taxes B Shares 11.14% (1.63)% 2.81% C Shares 14.13% (1.37)% 2.49% I Shares N/A N/A N/A W Shares 16.24% (0.41)% 3.59% R1 Shares 15.13% (1.31)% 2.66% R2 Shares 15.75% (0.81)% 3.17% R3 Shares 16.05% (0.56)% 3.43% R4 Shares 16.26% (0.32)% 3.69% A Shares 9.36% (1.95)% 2.43% Returns After Taxes on Distributions A Shares 9.32% (2.39)% 2.12% Returns After Taxes on Distributionsand Sale of Fund Shares A Shares 6.13% (1.68)% 2.08% Index Comparison (Reflects nodeduction for fees, expenses or taxes) Russell 1000 Index 28.43% 0.79% (1.09)% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your own tax situation, and will likely differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The after-tax returns are shown for only one of the fund’s classes of shares, and after-tax returns for the fund’s other classes of shares will vary from the returns shown. Effective immediately, the sub-section entitled “Performance Information” beneath the main heading “Other Information" is restated in its entirety as follows: Performance Information All performance information shown in the “Bar Chart” and the “Performance Table” reflects any applicable fee and expense waivers in effect during the periods shown; without these, the performance would have been lower. From time to time, the fund may receive proceeds from litigation settlements, without which performance would be lower. The “Bar Chart” will show changes over time in the annual total return of the fund's Class A shares for ten calendar years, and assumes the reinvestment of distributions.The return of the fund’s other classes of shares will differ from the Class A share returns shown in the bar chart, depending upon the expenses of those classes. The “Performance Table” shows how the average annual total returns of each class of shares of the fund, before the deduction of taxes, compare to a broad measure of market performance, and assumes the deduction of the maximum applicable sales loads (initial sales charge and/or contingent deferred sales charge (CDSC), as applicable), and the reinvestment of distributions. In addition, for Class A shares, this table shows average annual total returns after the deduction of taxes on distributions, such as capital gains and income distributions, and after the deduction of taxes on both distributions and on redemption of shares, assuming that the shares are redeemed at the end of the periods for which returns are shown. Class B shares convert to Class A shares approximately eight years after purchase; therefore, returns for the period after conversion reflect the performance of Class A shares. The predecessor fund commenced investment operations on August 30, 2000, with the offering of Class A shares, and subsequently offered Class C shares on March 1, 2004. The fund subsequently offered Class B shares on January 3, 2007; Class W shares on March 3, 2008; and Class R1, Class R2, Class R3, and Class R4 shares on May 1, 2008. Class I shares have not commenced investment operations as of the date of this prospectus. Performance for Class B, Class C, Class R1, Class R2, Class R3, Class R4, and Class W shares includes the performance of the fund’s Class A shares, adjusted to take into account differences in sales loads and class specific operating expenses (such as Rule 12b-1 fees), if any, for periods prior to their offering.
